In three actions to recover money damages, the appeals are from three orders of the Supreme Court, Nassau County (one order in each action), dated November 25, 1969, which (together) inter alia granted separate motions by defendant (which is the sole defendant in each action) to strike the actions from the trial calendar and vacate plaintiffs’ notes of issue and statements of readiness. Orders modified, on the laws and the facts and in the exercise of discretion, by inserting a provision in each that the examinations directed therein be held before Mr. Justice Albert at the earliest possible date. As so modified, orders affirmed, with one bill of $10 costs and disbursements to respondent. In order to conclude the pretrial disclosure proceedings in these actions, which already have been unreasonably protracted, the aforementioned Justice of the Supreme Court, Nassau County, should supervise all examinations before trial until completion (CPLR 3104). Christ, Acting P. J., Hopkins, Munder, Martuscello and Benjamin, JJ., concur.